        Case 1:19-cv-03438-BCM Document 37 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NEW YORK IMMIGRATION COALITION,                                        4/23/20
et ano.,
                                                 19-CV-3438 (BCM)
             Plaintiffs,
      -against-                                  ORDER
U.S. DEPARTMENT OF HOMELAND
SECURITY, et ano.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the telephonic conference held on April 23,

2020, it is hereby ORDERED that:

      1. Summary Judgment. Defendants shall file their moving papers no later than July 31,
         2020. Plaintiffs shall file their opposition to defendants' motion, and their cross-
         motion and supporting papers, no later than August 31, 2020. Defendants shall file
         their opposition to plaintiffs' cross-motion, and reply in support of their motion, no
         later than September 21, 2020. Plaintiffs shall file their reply in support of their
         motion no later than October 12, 2020. Summary judgment motion papers shall
         conform to the Court's Individual Practices.

      2. Telephonic Status Conference. The Court will conduct a telephonic status conference
         on June 15, 2020, 10:00 a.m., at which time the parties shall call in to the following
         teleconference: call in number: 888-557-8511; access code: 7746387. No later than
         June 8, 2020, the parties shall submit a joint letter, via ECF, updating the Court on
         their remaining disputes, as well as any settlement efforts.

Dated: New York, New York
       April 23, 2020                      SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
